—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, Incorporated Village of Nissequogue, which discontinued the petitioner’s benefits pursuant to General Municipal Law § 207-c, the appeal is from a judgment of the Supreme Court, Suffolk County (Werner, J.), dated December 15, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the proceeding, as the petitioner failed to provide the respondent Village with releases for medical records which were “necessary for the [Village’s] determination of the nature of the officer’s medical problem and its relationship to his or her duties” (Matter of *265Schenectady Police Benevolent Assn. v New York State Pub. Empl. Relations Bd., 85 NY2d 480, 487). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.